 In the Matter of FRUEHAUF TRAILER COMPANYandUNITED AUTOMO-BILEWORKERS FEDERAL LABOR UNION No. 19375Case No. C-2.-Decided December 12, 1935Automobile Industry-Interference.Restraront or Coercion:espionage; ex-pressed opposition to labor organization,threats of retaliatory action;persua-sion of employees to resign fromunion-Discrimination:discharge-Reinstate-ment Ordered-Back Pay:awarded.Mr. G. L. Pattersonfor the Board.Stevenson, Butzel, Eamen & Long,byMr. Victor V. Klein,ofDetroit,Mich., for respondent.Mr. Charlton Ogburn,of New York City, for the Union.Mr. Hal H. Smith,of Detroit, Mich., for the Michigan Manufac-turers Association, intervenor.Mr. Daniel M. Lyons,of counsel to the Board.DECISIONSTATEMENT OF CASEThe National Labor Relations Board, hereinafter called the Board,upon charges duly filed by United Automobile Workers FederalLabor Union No. 19375, issued and caused to be served upon theFruehauf Trailer Company, hereinafter called the respondent, twocomplaints, dated respectively October 23, and October 29, 1935.charging the respondent with unfair labor practices as defined in Sec-tion 8, subdivisions (1) and (3) of the National Labor RelationsAct, approved July 5, 1935, hereinafter called the Act, in that re-spondent interfered with, restrained and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act, and dis-criminated in regard to the hire and tenure of employment of certainemployees so as to discourage membership in a labor organizationknown as the United Automobile Workers Federal Labor Union No.19375.The respondent duly appeared and filed a motion to dismissand an answer in each case.The Board ordered thecases consolidated,and on November 6,7 and 8, 1935, the matter came up for hearing before the Board uponthe complaints, the motions to dismiss and the answers, and uponthe evidence offered by the parties.The Michigan ManufacturersAssociation asked for the right to intervene to the extent of filing a68 DECISIONS AND ORDERS69brief and was granted the right to intervene to that extent and didfile a brief.At the hearing the respondent offered evidence in support of itscontention in its motion to dismiss that the Board was without juris-diction because the unfair labor practices charged in the complaintdid not occur in or affect interstate commerce. It was stipulated thatthe evidence so offered should be received as part of the respondent'sdefense in the event that the motions to dismiss were overruled.After oral argument by Counsel for the respondent, the motions todismiss were overruled.The case was fully heard upon the complaint, the answer, theevidence, and briefs.FINDINGS OF FACT1.DESCRIPTION OF THE RESPONDENT'S BUSINESS1.The respondent, Fruehauf Trailer Company, is and has beensince February 21, 1918, a corporation organized and existing underthe laws of the State of Michigan, and is engaged in the manufac-ture, assembly, sale and distribution of commercial trailers and oftrailer parts and accessories, including chassis.The trailers manu-factured by the respondent are vehicles which are designed for thetransportation of merchandise and are extensively used as instru-mentalities of commerce between the states.2.The respondent, whose plant and principal office is located inDetroit,Michigan, is the largest concern of its kind in the UnitedStates.The respondent maintains 31 branch sales offices in 12different states and has distributors and dealers in the principalcities of the United States.A wholly-owned subsidiary of the re-spondent operates in Toronto, Canada where sales are made, andwhere considerable assembly work is done with materials obtainedfrom the Detroit plant and in Canada.3.More than 50% by value of the materials used by the respond-ent in manufacture, assembly, and shipping during 1934 were trans-ported to its Detroit plant from Ohio, Illinois, Indiana and otherstates.Most of the lumber was transported from southern statesand most of the finished parts were also transported from statesother than Michigan.4.In 1934, sales made by the respondent amounted to $3,318,000.During the same year, its nearest competitor sold only 37% of thatamount. In 1935, the respondent's sales will probably exceed thisfigure and its position in the trade will be approximately the sameas in 1934.More than 8017o of the sales are of products shippedoutside the State of Michigan through and to other states and toforeign countries.In 1932, 1300 trailers built by the respondent 70NATIONAL LABOR RELATIONS BOARDwere in use in 16 different states.Between January 1 and Novem-ber 1, 1935,112 carloads of the respondent's products were shippedto points outside the State of Michigan by railroad,and 400 to 500trailerswith accessories were hauled over the highways by motortrucks or tractors to points outside the State.During the first tenmonths of 1935, 200 trailers were shipped to one customerin Chicago,Illinois, upon an order to the customer's specification,for use in atransportation business which extends beyond the State of Illinois.5.About 30 chassis a day are finished at the Detroit plant and80%of them are started on their way to destinations outside theState of Michigan.6.In connection with its interstate sales, the respondent furnishesservice in the determination of customers'needs and also assists inthe layingout of special construction requirements.Through me-chanics employed at its branch sales offices,the respondent furnishesregular service,and also provides for servicethroughits distributorsand dealers.7.The respondent's sales of trailers in Canada are accomplishedthrough its Canadian subsidiary,and its sales in states other thanMichigan are accomplished through its branch sales offices andthrough itsdistributors and dealers.Except when sales are madefrom branch sales office stocks, for cash at list prices, sales contractsare approvedby the Detroitoffice of the respondent.Where salesare made for installment payments, the credit of the distributor ordealer is subject to the approval of the Detroit office,and chattelmortgagesor conditional sales contracts are given to secure the pay-ment.All notes and mortgages are payable to the respondent, andsuch paper is negotiated exclusively with the Fruehauf Trailer SalesCompany, a wholly-owned subsidiary of the respondent.8.It is a practice of the respondent to "consign"trailers and partsto distributors and dealers in various states with title retained inthe respondent until payment is made.For example, considerablemerchandise is sent to a distributor in Richmond,Virginia,on suchterms.9.It is also a practice of the respondent to take title to othervehicles and to merchandise of various kinds, as part payment fortrailers sold in places outside of the State of Michigan.Articlesso taken by the respondent are shippedto itsDetroit plant to bereconditioned,sold or otherwise disposed of.10.On some of the materials purchased by the respondent andshipped to its Detroit plant from outside the State of Michigan, asfound in paragraph 3 hereof, further manufacturing operations areperformed as, for example,the dressing of some lumber, the cuttingof sheet steel,and theturning down of axle forgings.A substantialpart of such materials, however,are received in finished form and DECISIONS AND ORDERS.71no work is done on them in the Detroit plant before they are re-shipped.For example, tools, brakes, tires, wheels, rims, bearings,spacer bands, and accessories which the respondent receives fromstates other than Michigan are shipped from its factory in Detroitto its branch sales offices to be used by the respondent's mechanics inthe servicing of customers' needs. In the latter part of 1934 andthe beginning of 1935, fourteen of such shipments were made toplaces outside of Michigan on the respondent's own orders.11.Certain parts, completely manufactured outside of Michiganand shipped to the respondent's Detroit plant on its order, are thereassembled with other parts, some of which are partially manufacturedby the respondent after having been shipped to it from outside thestate, to make the products then shipped as trailers.12.After being assembled in the Detroit plant, many of thetrailers shipped by the respondent to foreign destinations, and manyof those shipped to other states, are " knocked down " or disas-sembled by the shipping department at the Detroit plant beforeshipment.Such trailers are then assembled again at or near the-points of destination.13. In addition to the mechanics regularly employed at its branchsales offices for service, the respondent employs traveling mechanics.who supervise the work of the local service agencies.A substantialpart of the mechanical services rendered by the branches outside theState of Michigan consists' of changes in construction, weight, ordesign.Practically all trailers made for the respondent's stock re-quire such changes, and when sales are made from the stock of branchsales offices, the desired changes are made by mechanics employedby the respondent.14.One of the chief and very essential operations which are per-formed on the respondent's product outside the State of Michiganis the installation of the device known as the "fifth wheel." It is adevice for coupling a trailer to a tractor and is specially designedby the respondent in four or five different types.The respondentmanufactures about as many "fifth wheels" as it does trailers, andin any cases the installation is part of the sale.Before most of the,respondent's trailers can be used, this "fifth wheel" must be at-tached to the customer's truck or tractor.The installation of thesimplest form of this device requires half a day's work on the partof the respondent's mechanics.15.The desire and intention of the respondent, as expressed byEarl L. Vosler, its vice-president and only witness, is to keep a steadyflow of business from the sources of the raw materials and partiallyor wholly manufactured parts used by it, through the Detroit plantto the various destinations of its finished products, and of the parts.97571-36-vol 1-6 72NATIONAL LABOR RELATIONS BOARDand mechanical devices which it ships out.The management of therespondent and all of its operations are designed to accomplish thatintention.16.To accomplish this objective,the respondent has a planningdepartment,employing twenty or thirty men,which lays out schedulesfor purchase,manufacture,assembly, shipment and sales.17.Allpurchases are made on schedules based on a schedule ofworkin the factory,and the work schedule in turn is determined byand based on the sales volume.All of the respondent's vendors ship,on the schedule so designed.So closely are purchase,work,and ship-ment synchronized that on occasion,work or shipment is delayeduntil required parts arrive to complete the assembly.Every dayarticles of commerce come into the Detroit plant from outside theState of Michigan, and every day things produced or forwarded bythe respondent move out to various parts of the country.18. In the operations at the Detroit plant the respondent does notgive a particular group of employees the job of doing work ontrailers,parts, or accessories sold in the State of Michigan andanother group the job of doing work on trailers,parts, or accessoriessold beyond the State of Michigan.They all work together.19. In trade-mark applications filed in 1924, 1925,and 1931, therespondent declared that it uses its trade-mark"in commerce amongthe several states" or"in interstate commerce."There is no evidencethat the nature of the respondent's business is different now thanwhen such applications were filed.20.The manufacturing and assembly operations of the respondentat its Detroit plant are essentially connected with and dependent uponits purchase,sales, and distribution operations without the State ofMichigan,and these connections and interdependencies are accom-plished through and make use of commerce between the states andwith foreign countries, and the instrumentalities of such commerce.II.UNITEDAUTOMOBILEWORKERS FEDERAL LABORUNION NO. 19375 ANDRESPONDENT'SCONDUCTWITH RESPECT THERETO21.The United Automobile Workers Federal Labor Union No.19375, hereinafter called the Union, is a labor organization withinthemeaning of Section 2 (5) of the Act. The Union had been-organized among the production and maintenance employees of therespondent'sDetroit plant, and at the time iof the occurrences here-inafter described included177 activemembers and about 100 members-who at one time or another paid dues and did not usually attend meet-ings.The production and maintenance men at the respondent's fac-tory at that time numbered about 400.22.The respondent had met with representatives of the Unionas long as it was under a legal obligation; to do so under the DECISIONS AND ORDERS73National Industrial Recovery Act, and when the legal obligationunder that Act was removed, the respondent no longer felt underany obligation to meet with such representatives.23.Early in 1934, the respondent, through a detective agency,hired a detective, Martin.Mr. Vosler, the respondent's vice-presi-dent, testified that Martin was " a personnel man as we consideredhim."However, there is no doubt that it was Martin's duty, asMr. Vosler himself admitted, "to ferret out the union activitiesof the men ", and to keep the respondent "informed of what wasgoing on ".The respondent wanted this information because, asstated in the testimony of Mr. Vosler : "We do not want troubleof any kind started in the plant.We wanted to keep a steady flowof business."24.For purposes of deception, and in order to make him eligiblefor membership in the Union, the respondent gave Martin employ-ment in the plant.He thereafter joined the Union and eventuallybecame its treasurer.He was thus able to procure a list of allthe members of the Union.He made reports more than once aweek to the respondent, and the lists of members which he furnishedwere given to the respondent's superintendent, Halpin.With theselists in his hand, Halpin went about the factory from time to timeand warned various employees against union activities.This resultof Martin's activities caused suspicion, unrest, and confusion amongthe employees.25.A sub-foreman named Peterson, who was later discharged,was urged by Halpin to resign his office in the Union, and workwith Halpin to see that the Union did not gain strength in theplant.Peterson, who interviewed applicants for work, was alsoinstructed by his foreman, Rivenbank, to learn from them whetherthey belonged to a union or believed in unionism, and was told thatif they did, they would be objectionable.26.Completely armed by Martin with the necessary information,the respondent determined to put a stop to all attempts on the partof its factory workers to form an efficient independent bargainingagency and in furtherance of that purpose, summarily dischargednine men, and threatened three others with discharge.StephenSprytzer and Arthur Hillman were discharged before the Act becameeffective.27.As to the remaining seven men who were discharged, theevidence is found principally in the testimony of the dischargedmen and other employees.There was no credible or substantialcontradiction of this testimony.Our conclusions as to the unfairlabor practices charged are reached after a consideration of suchevidence and argument _as were offered by the respondent, whofailed to produce witnesses in its own employ obviously having 74NATIONAL LABOR RELATIONS BOARDknowledge of the facts surrounding these discharges, and who inits brief does not argue that its conduct did not constitute unfairlabor practices.In every instance the discharge was summary,taking place during the day and after the men had commenced work.As to the discharges, we find :28.Nicholas Truschwas employed as a carpenter in the bodyshop of the respondent for five and a half years and had a goodrecord, no fault ever having been found with his work or conduct.His foreman, Rosenbusch, asked him on July 15, 1935, " Do youwant your job or your union?"When Trusch replied that he wouldnot give up the Union, he was discharged between 9 and 10 in themorning of the same day.The employment manager, Larson,took him to Superintendent Halpin, who said, " You see you muststick with the company and not with the union ".When Truschsaid that he would not change his mind, Halpin discharged him.The only attempt by the respondent to meet Trusch's testimonywas through Mr. Vosler, its vice-president, who, however, testifiedthat he knew none of the facts surrounding this or any of the dis-charges, of his own knowledge.The failure of the respondent toproduce the foreman, Rosenbusch, or the superintendent, Halpin,who were in a position to contradict Trusch's statement, if it couldbe contradicted, is significant.We find that Trusch was discharged for the reason that he joinedand assisted the Union.29.William Weinmannwas hired in May, 1933, and worked as acarpenter and body builder.On July 13, 1935, his foreman, Rosen-busch, said to him, "I see you are a union man.Will you considerdropping out of the Union?"Weinmann's answer was, "No".Hewas discharged at noon on that day but was paid off five days later.There was no credible evidence showing any reason for Weinmann'sdischarge other than his activities in the Union.Here again thefailure of the respondent to produce the foreman and superintendent,it the hearing is significant.We find that Weinmann was discharged for the reason that hejoined and assisted the Union.30.Arthur Beckwas employed in November, 1934, and worked inthe shipping department.He was shop steward of the Union. OnJuly 3, 1935, outside of working hours, his foreman, Rosenbusch, sawBeck receive an application for union membership.Beck was dis-charged at noon on July 6.While Beck had had three or four accidents, the last was in Feb-ruary, 1935, and those on account of -which he lost any substantialtime occurred in 1934.He was not told he was being dischargedbecause of the accidents, and we are satisfied he was not dischargedfor that reason.The failure of the respondent to produce the fore- DECISIONS AND ORDERS75span and the superintendent, who knew all about Beck's discharge,-must again operate against the respondent.Upon all the evidence..circumstantial and direct, we find that Beck was discharged for the-reason that he joined and assisted the Union.31.Leonard Chalouxwas employed June 8, 1933 in the framecepartment.He was a member of the Union and was dischargedon July 15, 1935.The character of Chaloux's work was never criticized. In fact,.at the time of his discharge, his foreman, Goodell, said that his workwas all right but that he would have to let him go.Chaloux applied for work five weeks after his discharge, and ata time when 15 or 20 more nien were working in the department thanat the time of his discharge, Goodell told him that the superintendentwould not have anything to do with him and that the sub-foremanSchwartz had been told to tell the men not to attend Union meetings.There is no evidence entitled to any weight that Chaloux wasdischarged for any reason other than his union activities and we findthat the respondent discharged and has since refused to reinstateLeonard Chaloux for the reason that he joined and assisted theUnion.32.Will'iamzMilnewas originally hired in June, 1933, and workedin the frame department. In April, 1934, he joined the Union.Ashort time later, his foreman, Goodell, said to him, "You should leavethat union alone. I am just warning you." In October, 1934, he wasdischarged but, with others, was reinstated as the result of a confer-ence with the old National Labor Relations Board.On July 8, 1935, at about 9: 30 A. M., Milne was discharged by hisforeman who said to him, "You know what it is all about", and toldhim that the order came from "upstairs".A few days later he wentback for his tools and the foreman said, "Bill, I warned you a yearago about this union business."A week later a man with much less-experience was employed in his place.We find that Milne was discharged for the reason that he joinedand assisted the Union.33.Wollery Coonrodwent to work for the company on March 28,1927, as a fitter, and at one time before his discharge had been a fore-man on the night shift.He was discharged at 2: 30 in the afternoonof July 5, 1935, when his foreman, Goodell, told him that he was -beingdischarged for "fooling around the danin union."He immediatelyinterviewed the superintendent who affirmed the statement of theforeman.The respondent admits that it has continued to refuse to employ,Coonrod, and it is so found.The attempt on the part of the respond-ent to attribute Coonrod's discharge to a reason other than his affilia-.tionwith the Union does not carry weight.We. find that Coonrod 76NATIONAL LABOR RELATIONS BOARDwas discharged and has since been refused reinstatement by the re-spondent for the reason that he joined and assisted the Union..34.J. L. Petersonwent to work for the respondent May7,1927.He was employed in the assembly division of the service departmentand before his discharge had risen to the position of sub-foreman.At one time he had been a travelling mechanic for the respondent.In October, 1934, Halpin, the superintendent, sent for Peterson.After complimenting Peterson on his record, Halpin attempted to,persuade him to give up his membership in the Union and promisedPeterson that the company would take care of him if he would seeto it that the Union did not gain strength in the plant. In Novem-ber of the same year, Halpin again offered Peterson a better jobupon the same conditions, and on this occasion also stated that thecompany would not tolerate the Union.On July 8, 1935, afer a meeting of the Union, Peterson announcedin the presence of the detective, Martin, that he was resigning his,office of recording secretary in the Union.The next morning Hal-pin, superintendent, told him that the company's vice-presidentapproved of his stand the previous evening.On September 27, 1935, Peterson was at the Detroit office of theNational Labor Relations Board for an interview with the RegionalAttorney of that office.Martin was at the Board's office at the timeand met Peterson as he was leaving the office.The detective agencythrough which Martin was employed reported this incident to the-respondent's vice-president, who in turn reported it to Halpin.OnOctober 10, at about 9: 30 in the morning, Peterson was discharged.There was an attempt on the part of the respondent to explainPeterson's discharge because of a mistake he had made in his work..However, in view of Peterson's obvious efficiency and excellent record,we cannot find that he was discharged for this reason. The dis-charge of Peterson was made because of his union activities, thecrowning offense in the eyes of his employer being that he conferred-with an attorney of the National Labor Relations Board.We findthat the respondent discharged Peterson for the reason that he joined-and assisted the Union.35.On or about July 8, 1935, Halpin, holding in his hand a listof badge numbers of the employees of the factory, which list wasone of those furnished by Martin, threatenedRichard McClure, JohnBeethway,and one other unidentified employee with discharge ifthey did not give up their union activities.We find on this evidence-that the respondent on that date threatened to discharge the men.so named and described, for the reason that said employees had=joined and assisted the Union. DECISIONS AND ORDERS7736.Stephen SprytzerandArthur Hillman,president and vice-president of the Union,respectively,were discharged by the re-spondent on July 2, 1935,for the reason that they joined and assistedthe Union.Since these discharges took place before the Act became,effective,the Board has no jurisdiction,and we so find.III.THE EFFECT OF THE DISCHARGES37.The result of the discharges of the above-named employeeswas resentment on the part of the members of the Union who believedthe discharges to be due to the union activities of the dischargedmen.After five of the men had been discharged,a special meetingof the Union was held on July 8th, at which about 100 men werepresent.A strike was discussed and a vote was taken in which 67votes were cast, 35 being in favor of a strike.Because of the rule,of the Union requiring a two-thirds vote, a strike was not ordered.Martin, who was now treasurer of the Union,was one of those speak-ing against a strike.The influence which he exerted on behalf ofthe respondent affected the result of the strike vote.38.Before the meeting of July 8th,the officers of the Union senta telegram to the respondent requesting a. conference.The telegramwas received but not answered.The reason advanced by the re-spondent for ignoring the telegram is that it stated that the Union,represented all the employees and that this was an " exaggeration."We do not feel this convincing,particularly in view of the fact thatafter the meeting of July 8th a group of Union officers called on therespondent's vice-president,and, after being kept waiting, were toldhe was not in but that he would call them.He did not do so. Thiswas regarded by the men as a refusal to meet the representatives ofthe Union.39.A further result of the discharges was that the members ofthe Union were coerced and restrained from any attempt to organizefor collective bargaining.As the president of the Union put it,"After I get fired they would pick one out here and there, and wecould not get a bargaining agency to go and see them."40.The respondent admits that industrial strife in its plant wouldsubstantially affect its operations,and any lack of harmony amongthe employees would cause a slowing up of the work,as a result ofwhich goods would stop coming into the factory from other states,and products would stop going out.CONCLUDINGFINDINGS OF FACT AND CONCLUSIONS OF LAW41.By each and all of the discharges and threats so found to havebeen made, and by the employment of the detective,Martin, for 78NATIONAL LABOR RELATIONS BOARDthe purpose of espionage within the Union in the manner aforesaid,the respondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe National Labor Relations Act.42.By each and all of the discharges so found to have been made,the respondent did discriminate in regard to hire and tenure ofemployment, and has thereby discouraged membership in a labororganization known as the United Automobile Workers FederalLabor Union Local No. 19375.43.The aforesaid acts of the respondent occurred in commercebetween the State of Michigan and several other states, and betweenthe State of Michigan and the Dominion of Canada. The employerand employee relationship which is subject of these complaints arosein connection with an enterprise conducted by the respondent whichis a continuous and carefully synchronized combination of purchase,assembly,manufacture, distribution, and sale constituting a greatinterstate movement, from which local incidents, intrastate if takenalone, cannot be separated.Many articles received at the Detroitplant are merely forwarded, many others merely assembled witharticles partially manufactured there and forwarded unchanged andunattached.Further manufacture and assembly at points of destina-tion outside of the State of Michigan is common. The enterprise inwhich the relationship arose between the respondent and the em-ployees concerned in these charges is, taken as a whole, an interstatecommercial enterprise, in forwarding the movement of which theseemployees were engaged.44.Any cessation or obstruction of operations at the respondent'sDetroit factory necessarily has a direct, material and substantialeffect in burdening and obstructing commerce and the free flow ofcommerce between the State of Michigan and foreign countries, be-tween the State of Michigan and the 12 other states in which therespondent maintains branch sales offices, and other states in whichit sells and to which it ships for sale trailers, trailer parts, andaccessories, and in which it performs manufacturing and assemblyoperations necessary to the completion of its manufactured product,and commerce and the free flow, of commerce in manufactured prod-ucts and accessories between the respondent's Detroit plant andToronto, Canada.45.The aforesaid acts of the respondent caused unrest and con-fusion among the employees in the respondent's Detroit plant, whichhad the effect of burdening and obstructing commerce and the freeflow of commerce between the State of Michigan and foreign coun-tries, between the State of Michigan and the 12 other states in whichthe respondent maintains branch sales offices, and other states in DECISIONSAND ORDERS79which it sells and to which it ships for sale trailers,trailer parts,and accessories,and in which it performs manufacturing and assem-bly operations necessary to the completion of its manufactured prod-uct, and commerce and the free flow of commerce in manufacturedproducts and accessories between the respondent'sDetroit plant'andToronto, Canada.46.The aforesaid acts of the respondent led to confusion,resent-ment, and bitterness among the respondent's employees,and tendedto lead to a labor dispute burdening and obstructing commerce andthe free flow of commerce between the State of Michigan and foreigncountries,between the State of Michigan and the 12 other statesin which the respondent maintains branch sales offices,and otherstates in which it sells and to which it ships for sale trailers,trailer parts and accessories,and in which it performs manufac-turing and assembly operations necessary to the completion of itsmanufactured product, and commerce and the free flow of commercein manufactured products and accessories between the respondent'sDetroit plant and Toronto,Canada.47. Interference by employers with the activities of employeesin forming or joining labor organizations results and tends to resultin labor disputes and other forms of industrial unrest which burdenand obstruct commerce and the free flow of commerce.48.Upon the basis of the foregoing,the Board finds and concludes,as a matter of law :(a)The respondent,by discharging Nicholas Trusch,William.Weinmann,Arthur Beck, Leonard Chaloux,William Milne,WooleryCoonrod, and J. L. Peterson,and each of them, by threatening to dis-charge Richard McClure, John Beethway,and one other unidentifiedemployee with discharge if they did not give up their union activities,and by the employment of a detective for the purpose of espionagewithin UnitedAutomobileWorkersFederal Labor Union No. 19375,as set forth above, interfered with, restrained,and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theNational Labor Relations Act, and engaged in and is engaging inunfair labor practices affecting commerce within the meaning ofSection 8,subdivision(1) and Section 2, subdivisions (6) and (7)of the National Labor Relations Act;(b) the respondent,by discouraging membership in the labor or-ganization known as United Automobile Workers Federal LaborUnion No. 19375by dischargingNicholas Trusch,WilliamWein-mann, Arthur Beck, Leonard Chaloux,WilliamMilne,WooleryCoonrod, and J. L. Peterson, and each of them, said discharges con-stituting discrimination in regard to hire and tenure of employment,as set forth above, hasengaged inand is engaging in unfair labor SONATIONAL LABOR RELATIONS BOARDpractices affecting commerce within the meaning of Section 8, sub-division (3) and Section 2, subdivisions (6) and (7) of the NationalLabor Relations Act.ORDEROn the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, Fruehauf Trailer Company, and their officers andagents, shall:1.Cease and desist (a) from discharging or threatening to dis-charge any of its employees for the reason that such employees havejoined and assisted United Automobile Workers Federal Labor UnionNo. 19375, and have engaged in concerted activities for their, mutualaid and protection; (b) from employing detectives, or any other per-sons, for the purpose of espionage within the United AutomobileWorkers Federal Labor Union No. 19375; and (c) from in any othermanner interfering with, restraining, or coercing its employees inthe exercise of their rights to self-organization, to form, join or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the National Labor Relations Act;2.Cease and desist from discouraging membership in United Auto-mobile Workers Federal Labor Union No. 19375, or any other labororganization of its employees, by discrimination in regard to hire ortenure of employment or any term or condition of employment;3.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Nicholas Trusch, William Weinmann, Arthur Beck,Leonard Chaloux, William Milne, Woolery Coonrod, and John L.Peterson immediate and full reinstatement, respectively, to their for-mer positions, without prejudice to their seniority or other rights.and privileges previously enjoyed ;(b)Make whole said Nicholas Trusch, William Weinmann, ArthurBeck, Leonard Chaloux, William Milne, Woolery Coonrod, and JohnL. Peterson for any losses of pay they have suffered by reason oftheir discharge, by payment of a sum of money equal to that whicheach, respectively, would normally have earned as wages during theperiod from the date of his discharge to the date of such offer ofreinstatement, computed at the wage rate each was paid at the timeof discharge; DECISIONS AND ORDERS81(c)Post notices to its employees in conspicuous places throughoutitsDetroit plant, stating that the respondent has ceased and desistedas provided in paragraphs 1 and 2 of this order, and stating thatsuch notices will remain posted for a period of at least thirty (30)consecutive days from the date of posting.And it is further ordered that-4.The complaint be, and hereby is, dismissed with respect to the,discharges of Stephen Sprytzer and Arthur Hillman.